GWIN, District Judge.
Although I concur with the majority’s decision to affirm, I reach that conclusion by a somewhat different path. Unlike the majority, I find the district court erred when it conducted a hearing on the accuracy of transcripts of undercover tapes outside the presence of defendant. Separately, I believe the district court erred when it allowed Gallagher to be impeached by evidence of an escape. The probative value of the impeachment testimony was substantially outweighed by its prejudicial effect. Although I find the district court erred with these rulings, I find the errors were harmless beyond a reasonable doubt. I would affirm the district court.
Before trial, the district court conducted two hearings to determine whether a transcript accurately reflected conversations contained on undercover tapes. The Court conducted the hearings outside the pres*632ence of Defendant Gallagher. I find that the district court erred by not allowing the Defendant to attend the second audibility hearing. However, in reviewing this error in “light of the entire record as a whole” I find this error was not sufficiently prejudicial to warrant a new trial.
The Confrontation Clause of the Sixth Amendment to the U.S. Constitution requires a defendant to be confronted with witnesses or evidence against him. U.S. v. Gagnon, 470 U.S. 522, 526, 105 S.Ct. 1482, 84 L.Ed.2d 486 (1985). Beyond the right to be present when evidence is being offered, a defendant has a due process right to be present at a proceeding “whenever his presence has a relation, reasonably substantial, to the fullness of his opportunity to defend against the charge.” Id. at 527, 105 S.Ct. 1482, quoting Snyder v. Massachusetts, 291 U.S. 97, 105-06, 54 S.Ct. 330, 78 L.Ed. 674 (1934). Reflecting this confrontation right, Fed. R. Crim P. 43 generally requires a defendant’s presence excepting “when [t]he proceeding involves only a conference or hearing upon a question of law.”
During the audibility hearings, the district court sought to determine what was being said in the recorded conversations that would be offered as evidence against the defendant. In conducting this review of the evidence that would be offered against Gallagher, the district court did not deal with a question of law. Instead, the district court was intimately involved with weighing evidence to determine its admissibility. Fed.R.Evid. 104. The Defendant should have been present.
While Gallagher should have been present during the review of the tapes, any error was harmless. No sufficient prejudice resulted from the Defendant’s absence to warrant a new trial.
First, Gallagher’s counsel waived his presence at the first audibility hearing. At that hearing, his counsel stated that Gallagher had heard and seen all of the tapes and had reviewed the transcripts. Therefore, Gallagher received some opportunity to be active in determining the accuracy of the transcript.
More important, the parties stipulated to all but two sentences in the entire record of transcripts. Gallagher stipulated to the broad majority of the transcript after he had the chance to review it. While Gallagher should have been present at the audibility hearings, I find that Gallagher’s absence at the audibility hearings was not sufficiently prejudicial “in light of the entire record as a whole.”
In a second area where I disagree with the majority’s reasoning, I believe the district court erred when it admitted evidence of the defendant’s prior criminal acts. At trial and after Gallagher testified, the district court allowed impeachment evidence of an escape and kidnaping conviction that occurred more than twenty years previous while Gallagher was a prisoner at Leavenworth, Kansas. Under Fed.R.Evid. 403, the prejudicial value of this evidence substantially outweighed its minimal probative value. However, I agree that the error in allowing the testimony is insufficiently prejudicial to warrant overturning the conviction. Fed.R.Crim.P. 52. Therefore, I find no reason to disturb the judgment below on this issue.
Gallagher took the stand on his own behalf at trial. He testified that he had been entrapped by federal agents and the agents’ cooperating witness into possessing a firearm. In his testimony, Gallagher attested to past criminal conduct and stated that his long incarceration had caused him to reform after serving more than twenty-three years in prison. He testified that he was now trying to do the right thing to get his life back on track.
*633During his testimony, Gallagher gave the following testimony which the government argued opened the door for impeachment evidence of the escape conviction:
Q. How long were you in jail for those robberies?
A. Twenty-three years.
Q. Were those 23 years straight?
A. (Nodding affirmatively.)
On cross-examination, counsel for the government received approval to impeach Gallagher with evidence of an escape from prison, an escape that involved a kidnaping and that occurred more than twenty years previous. Justifying the use of this evidence, the government argued that Gallagher falsely testified that he had been in jail for twenty-three years straight for the earlier robberies. The government argued that the escape interrupted the years of incarceration and Gallagher had been in jail only about twenty-two years straight, not twenty-three years straight. Gallagher had initially been sentenced to more than ninety years on the earlier bank robbery cases. The government also argued that the above-cited testimony was false because some of the twenty-three years of incarceration may have resulted from escape, not just the earlier bank robberies.
The district court agreed with the government and ruled that Gallagher’s testimony had been misleading and even false about the reason why he was in prison for twenty-three years and the fact that there was no break in the duration of his prison sentence. The district court stated during trial, “here a defendant has taken the witness stand, has cried, has told a lie to a question that, in my opinion, is not subject to misinterpretation, and the door has been opened.” The district court allowed the impeachment of Gallagher about his escape and kidnaping conviction into evidence under Fed.R.Evid. 403. The district court found the probative value of allowing the impeachment testimony substantially outweighed the prejudicial effect. I disagree.
Fed.R.Evid. R. 403 says, “[ajlthough relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.”
Fed.R.Evid. 403 directs the district court to balance the probative value of evidence sought to be excluded against the harm likely to result from its admission. 22 C. Wright & K. Graham. Federal Practice & Procedure: Evidence § 5214, at 263 (1978). Evidence should not be admitted where the probative worth of the evidence is “substantially outweighed” by the danger of unfair prejudice.
Using this methodology, we first look to the probative value of the evidence the United States put before the jury. Summarizing. Gallagher suffered convictions for bank robberies occurring in 1976 and 1977. Within a year of being sentenced to ninety-five years incarceration for those robberies, he escaped from prison and was on the lam for a couple of months before being apprehended and convicted for offenses associated with the escape. He then served approximately twenty-three years of incarceration before being paroled.
The United States argues that Gallagher’s twenty-three years of incarceration included time resulting from the escape, not just from the 1975 and 1976 bank robberies. But given Gallagher’s ninety-five year sentence for the original bank robberies, there is no showing that Gallagher would have been otherwise released from the ninety-five year sentence absent *634the escape.1 But more important, Gallagher offered evidence of his long incarceration to show a changed disposition to crime. Whether the twenty-three year incarceration was for escape, or bank robbery has no relevance to whether the incarceration changed Gallagher’s propensity for crime.
As another justification for bringing the escape and hostage taking before the jury, the United States says that Gallagher testified falsely that his period of twenty-three years of incarceration was “straight”. As to this argument, the United States seems to say that Gallagher served twenty-two, not twenty-three years of incarceration straight and the difference is somehow important to whether the incarceration affected Gallagher’s disposition towards criminal activity.2
Against this minimal relevancy, we consider whether its relevancy is “substantially outweighed by the danger of unfair prejudice.” In challenging Gallagher’s testimony that his long imprisonment reformed his disposition to bank robbery, the United States gave evidence that in 1977 Gallagher escaped and kidnaped a prison guard. The testimony was obviously prejudicial. I find little connection between a prison kidnaping more than twenty years prior, and some determination of whether the subsequent imprisonment reformed his disposition to crime.
So I find the trial court abused its discretion when it allowed testimony about an escape twenty-three years previous to the trial I now consider whether this error warrants reversal.
Under Fed. R. Crim P. 52, any error that does not affect substantial rights shall be disregarded. In applying the provisions of Rule 52, the Supreme Court has held that the harmless error rule stops convicted defendants from automatically obtaining a reversal based on erroneous rulings which did not have a prejudicial influence on the jury’s decision.
Specifically, the Supreme Court has held that an error is harmless if the reviewing court finds it clear that the error did not influence the jury or had only a slight effect. Arizona v. Fulminante, 499 U.S. 279, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991). Unless attended by a structural error which require automatic reversal, trial errors are subject to harmless-error analysis, which require automatic reversal. Id.See also, Kotteakos v. U.S., 328 U.S. 750, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946)(stating that “the purpose of the *635harmless error rule was to substitute judgment for the automatic application of rules. The underlying trial below must be examined in its entirety, with a view to determining not only whether the jury was correct in its judgment regardless of the error, but also what effect the error had, or could reasonably be taken to have had, upon the jury’s decision. If the error had not influenced the jury or had only a very slight effect, then the verdict should stand.”
Here, I find that given the evidence shown against the defendant, the errors in improperly admitting evidence of the escape and the circumstances of the escape were harmless. The cumulative weight of the other evidence against Gallagher was more than enough to find him guilty beyond a reasonable doubt. Furthermore, the district court issued several limiting instructions to cure any prejudice that may have resulted from allowing the impeachment testimony. The district court instructed the jury that it could only use testimony about Gallagher’s prior escape and kidnaping to evaluate his credibility and not to determine his guilt concerning the current charges against him I find that the district court committed harmless error in allowing the impeachment testimony, which falls short of the kind of error needed to warrant a new trial.

. At trial, the district court reflected the lack of clear evidence regarding whether Gallagher would have been released in less than twenty-three years had he suffered only the 1975 and 1976 bank robbery convictions:
THE COURT: So — and, again, I suppose this could be argued. So, it is at least probable, not certain, because nothing was certain under the old sentencing law, but it's at least probable that a portion of the 23 years he served was because of the escape and the kidnaping charge. So, he did not serve 23 years on the robberies. He served 23 years on the robberies, plus the escape and kidnaping charge.


. In allowing the testimony, the trial court relied upon the argument that use of the phrase "straight” in reference to events in 1977 had opened the door to testimony regarding the escape and kidnaping of the prison guard:
THE COURT: "Straight” may mean straight time the way you phrased the question, but the way anyone would — that may have been your intent. The way anyone would understand that question is that you went into prison and 23 years later you walked out of prison, with no hiatus in time served. The door has been opened for escape. It's been opened for kidnaping. It's been opened for being out of prison for a number of months...."
App. at 459-60.